DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

1.	Claims 15, 17, 18, 20, 22, and 23 are pending in the instant application.  Claims 22 and 23 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 15, 17, 18, and 20 are under consideration in this Office Action.

3.	In view of the claim amendment and arguments filed 03/04/2021, the previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stated below.


Nucleotide and/or Amino Acid Sequence Disclosures in Patent Applications
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below:
Figs. 5, 7, and 14 show nucleotide and/or amino acid sequences without specific SEQ ID NO sequence identifiers.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) or 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the phrase “(annotated as described in Nelson et al., 1999, Nature, 399(6734):323-9)” which renders the claim vague and indefinite since the specific SEQ ID NO of the amino acid sequence of the ATP-binding component of the maltose ABC transporter is not known and not recited in the claim and it is unclear where the recited mutations are located.  Applicant’s referral to GenBank Accession No. NC_000853 in the arguments filed 03/04/2021 is noted but is considered insufficient to particularly point out and distinctly claim the subject matter which the inventors regards as the invention because amino acid and nucleotide sequences shown in GenBank Accession Nos are periodically edited and revised and it is unclear as what specific amino acid sequence is being referred to.  Dependent claims 17, 18, and 20 are also rejected because they do not correct the defect.

Claim 20 recites the phrase “(annotated as described in Nelson et al., 1999, Nature, 399(6734):323-9)” which renders the claim vague and indefinite since the specific SEQ ID NO of the amino acid sequence of the ATP-binding component of the maltose ABC transporter is not known and not recited in the claim and it is unclear where the recited mutation and deletions are located.  Applicant’s referral to GenBank Accession No. NC_000853 in the arguments filed 03/04/2021 is noted but is considered insufficient to particularly point out and distinctly claim the subject matter which the inventors regards as the invention because amino acid and nucleotide sequences shown in GenBank Accession Nos are periodically edited and revised and it is unclear as what specific amino acid sequence is being referred to.  

	Amending the claims to recite the specific SEQ ID NO of the amino acid sequence of the ATP-binding component of a maltose ABC transporter and the specific positions of the substitution mutations in that SEQ ID NO may aid in overcoming the rejection.
For examination purposes it is assumed that the recited Thermotoga maritima strain encompasses any mutation(s) in the ATP-binding component of the maltose ABC transporter of 



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 15, 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
  Applicant’s referral to GenBank Accession No. NC_000853 in the arguments filed 03/04/2021 is noted but is considered insufficient to describe the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention because amino acid and nucleotide sequences shown in GenBank Accession Nos are periodically edited and revised and it is unclear as what specific amino acid sequence is being referred to.  For examination purposes it is assumed that the recited Thermotoga maritima strain encompasses any mutation(s) in the ATP-binding component of the maltose ABC transporter of any amino acid sequence that results in the said strain overproduces molecular hydrogen and acetate and produces little to no lactate.
The claims are drawn to a broad genus of Thermotoga maritima strains comprising any mutations to the ATP-binding component of a maltose ABC transporter of any amino acid sequence and structure including mutants and variants thereof which enables the strains to 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

As previously stated, the reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; reference of record) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].  The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; reference of record), which teaches that producing complex chemicals using synthetic metabolic pathways in 
The specification as originally filed discloses genetically modified Thermotoga maritima strains having a deletion of the gene encoding lactate dehydrogenase and amino acid substitution mutations G148E, V233S, V233F, and E345K to MalK ATP hydrolyzing subunit of the maltose ABC transporter as shown in Figure 5.  The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice of other mutations that result in Thermotoga maritima strains overproducing molecular hydrogen and acetate, and producing little to no lactate.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of Thermotoga maritima strains comprising any mutations to the ATP-binding component of a maltose ABC transporter of any amino acid sequence and structure including mutants and variants thereof which enables the strains to overproduce molecular hydrogen and acetate and produces little to no lactate.
	Amending the claims to recite the specific SEQ ID NO of the amino acid sequence of the ATP-binding component of a maltose ABC transporter and the specific positions of the substitution mutations in that SEQ ID NO may aid in overcoming the rejection.


Conclusion

9.	No claim is allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652